1 Reported in 215 N.W. 180.
The covenant sued on is practically the same as in the Marble case, supra, p. 263, reading: "The lessee agrees to pay all taxes and assessments, ordinary or extraordinary, general and specific, upon the land so demised which may be assessed either against said lands and the improvements thereon, or the iron ore product thereof or any personal property at said mines from and after the first day of January, A.D. 1902, during the continuation of this lease."
On the authority of the Marble case the order is reversed. *Page 273